NUMBER 13-16-00125-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

                 IN THE INTEREST OF J.F. AND S.F., CHILDREN


                        On appeal from the 36th District Court
                             of Aransas County, Texas.


                              MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Longoria
                Memorandum Opinion by Justice Garza
        Appellant R.H. appeals the trial court’s judgment involuntarily terminating her

parental rights with respect to minor children J.F. and S.F.1 We affirm.

                                           I. ANDERS BRIEF

        R.H.’s court-appointed appellate counsel has filed a motion to withdraw and a brief




       1 We refer to appellant and the children by their initials in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
in support thereof in which he states that he has diligently reviewed the entire record and

has concluded that there are no “meritorious grounds of appeal.”                         See Anders v.

California, 386 U.S. 738 (1967); Porter v. Tex. Dep’t of Protective & Regulatory Servs.,

105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no pet.) (“[W]hen appointed counsel

represents an indigent client in a parental termination appeal and concludes that there

are no non-frivolous issues for appeal, counsel may file an Anders-type brief.”). Counsel’s

brief meets the requirements of Anders as it presents a professional evaluation showing

why there are no arguable grounds for advancing an appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”). Counsel has informed this Court in writing that he has: (1) notified R.H.

that he has filed an Anders brief and a motion to withdraw; (2) provided R.H. with copies

of both pleadings; (3) informed R.H. of her rights to file a pro se response,2 to review the

record preparatory to filing that response, and to seek review if we conclude that the

appeal is frivolous; and (4) supplied R.H. with a form motion for pro se access to the

appellate record. See Anders, 386 U.S. at 744; Kelly v. State, 436 S.W.3d 313, 319–20

(Tex. Crim. App. 2014). More than an adequate time has passed, and R.H. has filed

neither a motion for pro se access to the record nor a pro se response.




        2 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008).

                                                     2
                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); see also In re G.M., No. 13–08–00569–CV, 2009 WL 2547493,

at *1 (Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed

the record and counsel’s brief and we have found no reversible error. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion it considered the issues raised in the brief and reviewed

the record for reversible error but found none, the court of appeals met the requirements

of Texas Rule of Appellate Procedure 47.1.”). Accordingly, we affirm the judgment of the

trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, R.H.’s counsel has filed a motion to withdraw. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (“If an attorney

believes the appeal is frivolous, he must withdraw from representing the appellant. To

withdraw from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.” (citations

omitted)). We grant the motion to withdraw. Counsel is ordered to send a copy of the

opinion and judgment to R.H., and to advise R.H. of her right to file a petition for review,

within five days of the date of this opinion.3 See TEX. R. APP. P. 48.4; see also In re


        3 No substitute counsel will be appointed. Should R.H. wish to seek further review by the Texas
Supreme Court, she must either retain an attorney to file a petition for review or file a pro se petition for
review. Any petition for review must be filed within 45 days after the date of either this opinion or the last
ruling by this Court on all timely filed motions for rehearing or en banc reconsideration. TEX. R. APP. P.
53.7(a). Any petition for review must comply with the requirements of Rule 53.2 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 53.2.

                                                      3
Schulman, 252 S.W.3d at 412 n.35.

                                        DORI CONTRERAS GARZA
                                        Justice


Delivered and filed the
14th day of July, 2016.




                                    4